Title: William C. C. Claiborne to Thomas Jefferson, 13 August 1810
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear Sir,
            Washington City Augst 13h 1810
          
             I have the honor to enclose you attested Copies of a Petition to Congress from sundry Inhabitants of Orleans, and also of certain Resolutions entered into by the Legislative Council & House of Representatives of the Territory of Orleans upon the subject of the Batture.
          These Documents support all the facts on which you relied, in directing possession to be taken of the Batture by the Marshal, and may therefore be serviceable.—There were two other Petitions presented to Congress at the last Session;—the one from the City Council of New-Orleans, and the other from the owners of the Front Lots in the Suburb St Mary.
            I was desirous to obtain Copies of them also, for your perusal;—But on application at the Clerks Office, I had the Mortification to find, they had been mislaid,—Accompanied by Mr Graham, I have examined the other day, the Office of the Attorney General of the U. States for the Mémoire of Judge Moreau Lislet, but without success.—I really fear that this valuable Document is wholly lost.—
            I heard on yesterday, that Livingston had gone to New-Orleans;—I fear his Intrigues may do some mischief;—He will return (probably) freighted with such Testimony as may best answer his purposes;—I wish to God I was present at New-Orleans, in order to take measures to Counteract his evil Machinations.— General Wilkinson has told me, that pending the the Trial of the Batture Case at New-Orleans, Livingston offered to sell him (Wilkinson) one half of his Interest in the Batture for $10,000:—This proves, that L. thought a recovery more than doubtful, or he surely would have demanded of Wilkinson a much greater sum.—If testimony of the above is deemed of any moment it can be obtained.— Mr Poidrass has in his possession many valuable Documents some of which you have never seen;—I hope to meet Mr Poidrass in New-York, & shall request him to forward these Documents to you.—
          
            With sentiments of great Respect I am Dr Sir, Your faithful friend
            
 William C. C. Claiborne
          
         